Citation Nr: 1615406	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-46 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the VA RO.

This appeal was previously before the Board in August 2014, when it remanded the Veteran's claims in order to obtain additional medical evidence.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In December 2014, the Board also remanded the issues of service connection for an acquired psychiatric disability and a right knee disability.  A March 2015 rating decision granted these claims.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grants of service connection extinguished these issues before the Board, and no notice of disagreement has been filed contesting the ratings that were assigned.  Therefore, the claims for service connection for an acquired psychiatric disability and a right knee disability are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran has a left knee disability as a result of his service-connected right knee disability.

2.  The weight of the competent and credible evidence of record is against a finding that a right shoulder disability began during the Veteran's military service, was caused by his service, onset within a year of his service, or has been continuous since service.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted the Veteran's claim of entitlement to service connection for a left knee disability.  As such, the Board finds that any errors related to VA's duties to notify and assist are moot as to this claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's right shoulder disability, as noted, VA has certain notice and assistance obligations to claimants.  In the instant case, the Veteran has been provided with all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, and VA treatment record have been obtained to the extent such records are identified and available.

The Veteran was provided with examinations addressing his right shoulder disability in August 2008 and September 2014 (as supplemented in February 2015).  The Board's August 2014 remand, upon review of the September 2008 medical examination, found that the opinion lacked probative value, which the Board will discuss in further detail below.  The Veteran was provided with an additional examination in September 2014, which the Board finds rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for a Left Knee Disability

The Veteran contends that his left knee disability is related to his service-connected right knee disability.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Turning to the facts in this case, the Veteran has been diagnosed, for example in his September 2014 examination, with status-post total joint arthroplasty of the left knee.  The Veteran is otherwise service-connected for a right knee disability.  Thus, there is evidence of a current disability and a service-connected disability.  

The record contains evidence both supporting a relationship between the Veteran's right and left knee disabilities and against such a relationship.  In August 2008, the Veteran underwent a VA examination, at which time the examiner noted the Veteran's statements that he underwent a right knee surgery in the 1970s repairing ligaments and menisci, and he underwent a surgery addressing his left knee about a year later.  The Veteran ultimately had a total left knee replacement in 2006, and a total right knee replacement in 2007.  The examiner noted the Veteran's complaints of continuous pain in both knees.  The examiner, upon consideration of the Veteran's contentions and physical examination of the Veteran, found that the Veteran's left knee problems were likely caused by his right knee problems.  

In September 2014 (as supplemented in February 2015), a different examiner arrived at the opposite conclusion.  In September 2014, the examiner found that it was less likely than not that the Veteran's service-connected right knee disability resulted in a left knee disability.  As a rationale for this opinion, the examiner stated that the Veteran's left knee disability was the result of degenerative joint disease, which was of a greater severity than would be expected with normal aging.  In February 2015, the same examiner stated that the medical literature did not support the Veteran's contention that his left knee disability was caused by a compensatory gait as the result of his right knee disability.  Instead, the examiner found that the etiology of degenerative arthritis was multifactorial, and that "proximate causality to the left knee from a service connected right knee injury has not been proven."  

The Board places relatively less probative weight on the September 2014 and February 2015 opinions than on the August 2008 opinion.  The September 2014 opinion offers only a scant rationale for its opinion; indeed, the rationale raises the question of why the Veteran has developed degenerative joint disease of the left knee of a greater severity than would be expected based on his age.  While the February 2015 opinion offered additional reasons for its conclusion (referencing medical literature and broadly stating that the etiology of the Veteran's left knee disability was "multifactorial"), the examiner applied far too great a burden of proof on the Veteran.  The examiner found that a relationship between the Veteran's left knee and right knee disabilities had not been "proven," when all that is required to establish service connection is an equipoise of the evidence.

Thus, the Board places relatively greater probative weight on the August 2008 opinion that found a relationship between the Veteran's left knee disability and his service-connected right knee disability.  Thus, on the basis of the foregoing, all reasonable doubt is resolved in the Veteran's favor, and service connection for a left knee disability is granted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Right Shoulder Disability

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Furthermore, arthritis is a chronic disease, and service connection for this disability may be established either presumptively or based upon a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Turning to the facts in this case, in March 1965, September 1967, and June 1968 Reports of Medical History, the Veteran denied ever having swollen or painful joints, a deformity of the bones or joints, or a painful or "trick" shoulder.  In March 1965, September 1967, and June 1968 Reports of Medical Examination, the Veteran's upper extremities were found to be normal on physical examination.  With that said, in April 1966, the Veteran sought treatment for an injury to his right shoulder, at which time it was noted that he had a good range of motion and no tenderness.  The Board observes no other in-service treatment or complaint relating to a right shoulder disability.

Following service, the Veteran filed his claim of entitlement to service connection in January 2008, at which time he indicated that his disability began in 1965, but he had received no treatment for this condition since service.  

The Veteran underwent a VA examination in August 2008, at which time radiographic testing showed significant osteoarthritic changes of the right shoulder joint.  The examiner found that the Veteran's "shoulder problems were temporary and are causing no disability at the present time," which, the Board notes, is clearly contradictory with the August 2008 findings that the Veteran had significant osteoarthritis of the right shoulder.  The Board places relatively little probative weight on this opinion.  

The Veteran underwent an additional examination of his right shoulder in September 2014, at which time the examiner diagnosed the Veteran with degenerative joint disease, supraspinatus tendinopathy, and acromial-clavicular arthritis.  The Veteran indicated that his symptoms began in April 1966 as the result of repetitive diving into a prone position.  After discharge, the Veteran reported experiencing progressive right shoulder pain, loss of range of motion, and loss of function.  The Veteran indicated that he was treated non-operatively for this condition after discharge, and he denied any additional shoulder injuries after his discharge from service.  Upon examination of the Veteran and consideration of these facts, the examiner concluded that it was less likely than not that the Veteran's right shoulder disability was related to his active duty service.  Instead, the examiner, after discussing pertinent medical literature, found that the probable etiology of the Veteran's shoulder pain was multifactorial and likely related to the normal aging process.   

Turning now to an analysis of these facts, the evidence shows a current disability and an in-service incident.  The remaining question in this case, then, is whether the evidence supports a finding of a connection between the Veteran's current right shoulder disability and his in-service experience.  

The medical evidence of record, most notably the findings of the September 2014 examiner, is against such a connection.  The Board has closely examined the Veteran's medical records for a suggestion that the Veteran's diagnosed right shoulder disability is related to his active service, and it cannot find that the weight of the evidence supports such a finding.  

To the extent that the Veteran believes that his right shoulder disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as joint pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a right shoulder disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right shoulder disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's shoulder joint, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his right shoulder disability, and it finds that he has not done so.  The record contains no complaints relating to the Veteran's right shoulder until the Veteran filed his claim of entitlement to service connection in January 2008, approximately 40 years after he separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with his right shoulder disability consistently since service, the Board finds this contention to lack credibility given that the Veteran failed to mention these symptoms at any time for decades following service, despite seeking treatment for other orthopedic complaints (most notably relating to his knees) during this time.  While the Veteran's failure to seek treatment for decades following service is not a dispositive fact on its own, it is a factor that weighs against the Veteran's claim.  Additionally, orthopedic examination at the Veteran's separation from service was normal, which provides clinical evidence that the Veteran did not have a right shoulder disability at that time.  This finding severs any continuity of symptomatology because it shows no right shoulder disability was present at separation.

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that an arthritis disability was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection for a right shoulder disability, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is granted.

Service connection for a right shoulder disability is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


